Citation Nr: 9909037	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a pituitary 
disorder.

2.  Entitlement to service connection for hyperprolactinemia.

3.  Entitlement to service connection for arthritis of the 
fingers, elbows, and hips.

4.  Entitlement to service connection for a scalp disorder.

5.  Entitlement to an increased rating for lobectomy due to 
granuloma of the right lower lung, currently evaluated as 30 
percent disabling.

6.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, with lumbar stenosis and low back pain, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic spine with upper back pain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in December 1979.  This case comes before the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
the Department of Veterans Affairs (hereinafter VA) regional 
office in Atlanta, Georgia (hereinafter RO).  

A videoconference hearing was held before the Board in 
September 1998.  A review of the hearing transcript indicates 
that one of the issues being appealed was incorrectly 
reported as entitlement to service connection for arthritis 
of the "hands".  The correct issue is entitlement to 
service connection for arthritis of the "hips".

During his hearing he raised the issue of entitlement to 
service connection for arthritis of left shoulder as 
secondary to his service-connected back disorders.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate disposition.

The issues of entitlement to service connection for a scalp 
disorder and arthritis of the fingers, elbows, and hips, as 
well as entitlement to an increased ratings for the 
service-connected lung, upper and lumbar spine disorders are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

There is no medical evidence showing a nexus between the 
veteran's current a pituitary disorder and 
hyperprolactinemia, and service.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
pituitary disorder and hyperprolactinemia are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records are negative for a 
pituitary disorder, hyperprolactinemia, or complaints of 
impotence.  Subsequent to service discharge, the veteran 
received intermittent treatment at military, and VA 
facilities for various disorders beginning in 1982.  These 
records show that the veteran was seen at a military 
outpatient clinic in March 1983.  At that time he reported a 
decrease in his sexual drive and the inability to get an 
erection for the past two to three weeks.  He was evaluated 
at the urology clinic in April 1994.  At that time the 
veteran complained of decreased libido and erectile 
dysfunction of 6 months duration in April 1984.  A physical 
examination was normal and subsequent endocrinologic 
evaluation revealed a normal follicle stimulating hormone and 
testosterone levels with high prolactin levels.  

A subsequent computerized tomography scan of the head and 
pituitary gland in November 1984, initially noted findings 
consistent with multiple small microadenomas; on further 
review, it was concluded that the findings were normal.  In 
February 1985, he was hospitalized at which time the 
diagnosis was hyperprolactinemia, with secondary impotence 
and decreased libido.  In March 1985, diagnoses included 
pituitary microadenomas, with hyperprolactinemia.  After 
medication, the veteran reported in April 1985 the resumption 
of erection and the ability to achieve orgasm.  Computerized 
tomography scans in 1986 and 1987 were negative for adenomas.  
He continued to receive follow-up treatment.  A VA hospital 
summary in April 1988 included a diagnosis of pituitary 
adenoma, prolactin secreting and hyperprolactinemia.

The veteran testified at a videoconference hearing before the 
Board in September 1998, that he was having problems with 
impotence in service approximately a year prior to service 
discharge.  He testified that he experienced impotence in 
1978 while in service.  He stated that he sought treatment at 
a military facility in 1983.  He testified that tumor on the 
pituitary gland was diagnosed and it responded to treatment.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  Service connection may also be granted for 
a tumor manifested within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran contends that service connection for a pituitary 
disorder and hyperprolactinemia is warranted as these 
disorders had their onset while he was on active military 
duty.  In support of this contention, he has testified that 
he experienced impotence in 1978 while in service.  He stated 
that he sought treatment at a military facility in 1983.  He 
testified that tumor on the pituitary gland was diagnosed and 
it responded to treatment.  

In this regard, the veteran is competent to testify as to 
observable events and symptoms.  However, his sworn testimony 
and other statements are not competent evidence to establish 
the etiology of his current complaints.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any episode of impotence in 1978 
was a precursor to his current disorders.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993). 

The medical evidence of record indicates findings of a 
pituitary disorder and hyperprolactinemia beginning in March 
1984.  This is more than tree years after service.  
Additionally, the clinical history placed the onset of his 
symptoms beginning in late 1983.  The veteran has not 
submitted any competent medical evidence nor is there any 
competent evidence on file linking the pituitary disorder and 
hyperprolactinemia to service or to any incident of service.  
As there is no evidence which provides the required nexus 
between military service and the current disorders, service 
connection for a pituitary disorder and hyperprolactinemia is 
not warranted.  See Caluza v. Brown, 7 Vet.App. 498 (1995).


ORDER

The claims of entitlement to service connection for a 
pituitary disorder and hyperprolactinemia are denied. 


REMAND

During his testimony before the Board in 1998, the veteran 
claimed that his scalp disorder was due to exposure to Agent 
Orange while in service.  This aspect of the veteran's claim 
has not been addressed by the RO and is included in his 
current claim.  The Board notes that when a question has not 
been addressed by the RO, consideration must be given as to 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on the question.  Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993).  The veteran further 
testified that he underwent a biopsy of his scalp in 1983 or 
1984 at the VA Medical Center in Fayetteville, North 
Carolina.  These records are not in the claims file.

Additionally, during testimony before the Board in 1998, the 
veteran's contended that the arthritis in his fingers, 
elbows, and hips were part of the same arthritis, which was 
present in his spine.  The Board finds that this raises the 
issue of service connection for arthritis of the thoracic and 
lumbar spine. 

The Board further finds that this issue is intertwined with 
the issues of increased ratings for increased rating for 
herniated nucleus pulposus, L5-S1, with lumbar stenosis 
degenerative disc disease of the upper spine, which are 
evaluated under Diagnostic Code 5293, and must be adjudicated 
by the RO.  

The VA General Counsel (GC), regarding a case involving the 
rating of intervertebral disc syndrome (IDS) under Diagnostic 
Code (DC) 5293 concluded that DC 5293 involved limitation of 
motion as a part of the disability rated thereunder.  The GC 
further concluded that "a veteran could not be rated under 
DC 5293 for IDS based on limitation of motion, and also rated 
under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under different diagnoses." VAOPGCPREC 36-
97.  

The GC went on to indicate that the proper approach to rating 
IDS was to choose the diagnostic code which provides the 
higher rating.  Additionally during his hearing he indicated 
that he was seen at the VA in Atlanta, Georgia for back 
complaints.  

The record reflects that the RO in February and March 1980 
specifically requested the National Personnel Records Center 
(NPRC ) to furnish the separation examination.  This document 
has not yet been furnished by the NPRC.  The Board believes 
that another attempt should be made to obtain this medical 
record. 

Service connection is currently in effect for lobectomy due 
to granuloma of the right lower lung, and a 30 percent 
disability rating is assigned for post-surgical residuals 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6844 (1998).  Although a VA examination was conducted in 
1997, and pulmonary function tests were performed, diffusion 
capacity of carbon monoxide by single breath method was not 
recorded.  Id.  As such, the Board concludes that an 
additional pulmonary function test would provide a record 
upon which a fair, equitable, and procedurally correct 
decision on the claim for entitlement to an increased rating 
for the veteran's service-connected lung disorder can be 
made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, this case is remanded for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
military, VA, and private medical records 
pertaining to treatment for disabilities 
in issue covering the period from January 
1980 to the present.  The RO should then 
obtain all records which are not on file.  
He should be informed that he may present 
additional evidence or argument while the 
case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  Medical records from the VA Medical 
Center in Fayetteville, North Carolina, 
dated in 1983 and 1984 and all records 
from the VA Medical Center in Atlanta, 
Georgia, should be obtained and 
associated with the claims file.

3.  The RO should again request the NPRC 
to conduct a search for the retirement 
examination.

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent of his service-connected residuals 
of a lobectomy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Pulmonary function 
tests, and any other diagnostic tests and 
studies deemed necessary should be 
accomplished.  Forced expiratory volume 
in 1 second, the ratio of forced 
expiratory volume in 1 second to forced 
vital capacity, the diffusion capacity of 
carbon monoxide by the single breath 
method, and the maximum oxygen 
consumption must be reported.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  

5.  A VA examination should be conducted 
by a orthopedist in order to determine 
the nature, severity and etiology of any 
arthritis involving the spine, fingers, 
elbows and hips, and the severity of 
service connected disabilities involving 
the thoracic and lumbar spine.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  In 
addition x-rays of the involved joints, 
any other testing or specialized 
examinations deemed necessary should be 
performed.  It is requested that the 
orthopedist conduct range of motion 
studies, to include the degrees, which 
constitute normal range of motion.  Any 
portion of the arcs of motion which is 
painful should be so designated.  

The orthopedist should provide data which 
portrays the degree of functional loss on 
use (or due to flare- ups, if claimed) 
and the degree of loss of range of motion 
of any affected joint.  The orthopedist 
should comment upon the degree to which 
the impairment from pain is supported by 
adequate pathology and other evidence, 
such as the visible behavior of the 
appellant.

It is further requested that the examiner 
specify as to whether arthritis of the 
thoracic and lumbar spine is present and 
whether the arthritis is degenerative or 
traumatic in nature.   If arthritis is 
present, it is requested that the 
examiner render an opinion as to whether 
the service connected disabilities 
involving the thoracic and lumbar spine 
caused or aggravate the arthritis? 
Allen v. Brown, 7 Vet.App. 439 (1994).

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. 38 
C.F.R. § 4.2 (1998).  

8.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for arthritis involving the 
thoracic and lumbar spine.  If the 
benefit sought is not granted the RO 
should notify the veteran of that 
decision and of his appellate rights.  

9.  Thereafter, the RO should 
readjudicate the issues in appellate 
status to include entitlement to service 
connection for a scalp disorder due to 
Agent Orange and arthritis of the 
fingers, elbows and hand on a secondary 
basis, and consideration of DeLuca v. 
Brown, 8 Vet App 202 (1995), and 
VAOPGCPREC 36-97, if applicable.

If any issue on appeal remains denied, a supplemental 
statement of the case should be provided to the veteran and 
his representative.  After the veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

	

	
			
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


- 8 -




- 10 -


